Citation Nr: 1102978	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
support a claim of entitlement to service connection of a 
bilateral hearing loss disorder. 

2.  Whether new and material evidence has been submitted to 
support a claim of entitlement to service connection of a 
tinnitus disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1962.  

This matter is on appeal from a February 2007 rating decision by 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In March 2009, the Veteran testified at a video hearing before 
the undersigned. A transcript of the hearing has been associated 
with the claims file. 

The case was remanded by the Board in September 2009 for further 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In November 2002, the RO issued a decision that denied 
service connection for a bilateral hearing loss disorder on the 
basis that there was no objective evidence that the Veteran's 
bilateral hearing loss disorder was related to active service.  

2.  The evidence added to the record since November 2002, when 
viewed by itself or in the context of the entire record does not 
relate to an unestablished fact that is necessary to substantiate 
the claim for service connection for a bilateral hearing loss 
disorder.

3.  In November 2002, the RO issued a decision that denied 
service connection for a tinnitus disorder on the basis that 
there was no objective evidence that the Veteran's tinnitus 
disorder was related to active service.  

4.  The evidence added to the record since November 2002, when 
viewed by itself or in the context of the entire record does not 
relate to an unestablished fact that is necessary to substantiate 
the claim for service connection for a tinnitus disorder.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision that denied the Veteran's claim 
of entitlement to service connection for a bilateral hearing loss 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

2.  The evidence received subsequent to the November 2002 RO 
decision is not new and material and the requirements to reopen a 
claim of entitlement to service connection for a bilateral 
hearing loss disorder have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159 (2010).

3.  The November 2002 RO decision that denied the Veteran's claim 
of entitlement to service connection for a tinnitus disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

4.  The evidence received subsequent to the November 2002 RO 
decision is not new and material and the requirements to reopen a 
claim of entitlement to service connection for a tinnitus 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in June 
2006 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  
Follow-up notice letters were sent in October 2006 and March 
2010. 

With respect to the Dingess requirements, in June 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  
Consequently, the Board finds that the duty to notify has been 
satisfied.

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC obtained VA 
treatment records and VA vocational rehabilitation counseling 
records.  In this regard, the Board notes that the matter was 
remanded to obtain treatment records from the Omaha VA Medical 
Center from 1960 through 1990.  Extensive search was conducted.  
Unfortunately, all the efforts to obtain the records failed.  A 
formal memorandum as to unavailability of the records was 
prepared in September 2010.  Notice was also provided to the 
Veteran.

The Board notes that the Veteran underwent a VA audiological 
examination in November 2006.  The report of the examination 
included hearing test results only and did not include an opinion 
regarding a relationship between hearing loss any disorder and 
service.  However, the adequacy of the November 2006 VA 
audiological examination is not at issue here as a specific VA 
medical examination is not needed to consider whether the Veteran 
has submitted new and material evidence, a remand for a VA 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2010), see also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA 
need not provide a medical examination or medical opinion until a 
claim is reopened), see also Woehlaert v. Nicholson, 21 Vet.App. 
456 (holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.)

Additionally, in March 2009, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the March 2009 hearing, the undersigned Veterans Law 
Judge enumerated the issues on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
onset of his hearing loss and tinnitus (T. at p 3), continuity of 
symptomatology T. at p 6-7), post-service history of treatment 
for hearing loss and tinnitus (T. at p 8)  and whether there were 
any outstanding medical records available demonstrating an 
earlier diagnosis.  See T. at p. 9-10.  Therefore, not only was 
the issue "explained . . . in terms of the scope of the claim 
for benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Moreover, aside from the 
outstanding VA treatment records referenced above, the hearing 
discussion did not reveal any evidence that might be available 
that had not been submitted.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the appellant's claims for service connection for 
hearing loss and tinnitus.  As such, the Board finds that, 
consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claims based on the 
current record.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

The Veteran is claiming service connection for bilateral hearing 
loss and tinnitus disorders which were initially denied in 
November 2002 by the RO because the evidence did not show a 
relationship between the disorders and active service.  Specific 
reference was made to an October 2002 VA examination report that 
included the finding that it was less likely than not that the 
Veteran's hearing loss and tinnitus were related to his active 
service.  The Veteran did not appeal and the decisions became 
final.  38 C.F.R. § 20.1103 (2010).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

Under the relevant regulation, new evidence is defined as 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2010).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in 
November 2002 included the Veteran's lay statements, service 
treatment records, VA outpatient treatment records from September 
1999 to October 2002, and an October 2002 VA examination.  Again, 
the negative opinion contained in the October 2002 VA examination 
was used as the basis for the RO's denial of the Veteran's claims 
for service connection.

The evidence added to the record since the November 2002 decision 
consists of VA outpatient treatment records from February 1990 - 
January 2001, lay statements from the Veteran, VA vocational 
rehabilitation counseling records, a September 2006 addendum to 
the October 2002 VA examination report, and November 2006 VA 
audiological examination results.  

Although the evidence is new under 38 C.F.R. § 3.156(a) as it was 
not previously received, it is not material.  This is so because 
it does not relate the Veteran's bilateral hearing loss or 
tinnitus disorders to service.  Specifically, an October 1994 VA 
treatment record recently added to the record contains the 
Veteran's lay statement that his tinnitus had a recent onset.  
The report also indicated that an examination of the Veteran was 
negative for hearing loss.   Further, February and April 2000 
vocational rehabilitation counseling records indicate that the 
Veteran was experiencing hearing loss symptoms but the records do 
not relate the Veteran's symptoms to service.  The November 2006 
examination report does nothing more than establish the presence 
of hearing loss.  Thus, as these records do not relate his 
current hearing loss or tinnitus to service, to include acoustic 
trauma, they are not material. 

Additionally, the September 2006 addendum to the October 2002 VA 
positive nexus opinion contains an opinion that it was less 
likely than not that the Veteran's tinnitus disorder was related 
to service.  Such adverse evidence cannot be used to reopen a 
claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).  

The Veteran submitted the report of a November 1994 private 
audiogram.  The report indicates that that the Veteran had mild 
to moderate bilateral sensorineural hearing loss.  There were no 
findings relating the hearing loss to his active service.  
However, interestingly, the examiner noted that the Veteran 
provided a 30 year history of noise exposure with only using 
hearing protection for the last 8 years.  Thus, as it does not 
show a relationship between the Veteran's hearing loss and 
service, it is not material.

The Board notes that the report includes an uninterrupted 
audiogram.  The Board notes that uninterrupted audiograms may not 
be interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Consideration 
has also been given to the recently holding in Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) wherein the 
Court determined that the Board erred in not seeking additional 
clarification of the private audiograms when there was a lengthy 
period of time during which the only available evidence consisted 
of the private audiograms, which could potentially have provided 
a staged rating.  The Board does not find that such clarification 
is necessary.  Here, the question as to whether the report is new 
and material hinges on whether it relates the Veteran's hearing 
loss and/or tinnitus to his military service.  Actual level of 
his hearing loss is not material to the claim.

The Veteran's oral hearing testimony and written statements are 
not new evidence because he is merely reiterating arguments he 
made prior to the RO denying this claim in November 2002.  It 
always has been his contention that he has experienced hearing 
loss and tinnitus since his exposure to loud noise during his 
active service.  So continuing to make this same argument is not 
new evidence. Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  

Accordingly, as the evidence is not new and material, the claims 
are not reopened.  

Finally, in a recent case, the Board notes that the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as enabling rather than 
precluding the reopening of a claim.  The Court emphasized that 
the regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which does not require new and material evidence as 
to each previously unproven element of a claim.  It was indicated 
that it would be illogical to require that a claimant submit 
medical nexus evidence when he has provided new and material 
evidence as to another missing element, as it would force the 
veteran to provide medical nexus evidence to reopen his claim so 
that he could be provided with a medical nexus examination by 
VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).

Unlike Shade, the Board has not failed to properly apply 38 
C.F.R. § 3.156(a) to the evidence presented in the current claim 
to reopen.  Here, as noted in detail above, new evidence of 
record was not found to be material as it did not relate to an 
unestablished fact necessary to substantiate the claim.  Evidence 
previously of record indicated that the Veteran was exposed to 
noise in service, and that he presently suffers from hearing loss 
and tinnitus.  The newly submitted evidence of record, while 
showing continued complaints of hearing loss and tinnitus, still 
fail to establish an etiological link between the Veteran's 
active service and these problems.  When considering newly 
submitted evidence in conjunction with the evidence previously of 
record, the Board has not required the Veteran to submit evidence 
as to each previously unproven element of his claim.  There was 
only one unproven element and that element remains to be proved.

Additionally, the concurring opinion in the Shade decision 
specifically pointed out that if evidence supporting the claim is 
insufficient to trigger the duty to assist when old and new 
evidence is considered together, then the new-and-material 
standard has not been meet and the claim should not been 
reopened.  It was further noted that reopening a claim only to 
deny it without providing assistance would be a hollow, technical 
decision and that there was no reason to expend agency resources 
on a semantic determination that is not tied to a meaningful 
procedural duty.  In this case, the Board notes that evidence 
supporting the Veteran's claim is insufficient to trigger the 
duty to assist under VCAA.


ORDER


Claim to reopen a claim of entitlement to service connection for 
a bilateral hearing loss disorder is denied.  

Claim to reopen a claim of entitlement to service connection for 
a tinnitus disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


